Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 11/14/19, is a national stage entry of PCT/US2018/032635, International Filing Date: 05/15/2018. PCT/US2018/032635 claims priority from provisional application 62506104, filed 05/15/2017. 

Status of Claims
Claims 42-49 are currently pending. Claims 1-41 have been canceled. A petition to participate in the patent prosecution highway program has been granted. 
Applicant’s election without traverse of invention I, claims 42-49, drawn to a controlled release composition comprising an oxidative metabolite of simvastatin; chitosan as a hydrophobic polymer; and hyaluronic acid as a hydrophilic polymer in the reply filed on 6/7/22 is acknowledged. Claims 42-49 encompass the elected species. Upon further consideration, the species election requirement is withdrawn, although the restriction requirement between the different inventions is maintained. 
Claims 42-49 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montazerolghaem et. al., J. Biomedical Materials Res. A, vol. 102A, pp. 340-347, publ. online 5/14/2013.
The claim is drawn to a controlled release composition adapted for injectable administration comprising at least one oxidative metabolite of simvastatin, simvastatin beta hydroxy acid (SVA).
Montazerolghaem discloses a sustained release injectable composition comprising premixed calcium phosphate cement and simvastatin beta-hydroxy acid (SVA), which provided sustained release of SVA for over a week (title & abstract; p. 343, Fig. 1; p. 344, left col., 1st para under Discussion). Montazerolghaem further discloses SVA was incorporated in the composition as simvastatin is very hydrophobic and water insoluble, while SVA is more water soluble and the active form of the drug (p. 341, left col., 1st para under Materials & methods-right col., top para). Montazerolghaem as such anticipates the claim.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42-43, and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, WO 2009092094 A2 (publ. 7/23/2009, cited in an IDS) in view of Yun et. al., US 20120202256 A1 (publ. 8/9/2012).
The claims are drawn to a controlled release composition adapted for injectable administration comprising at least one oxidative metabolite of simvastatin selected from 3’-hydroxy simvastatin (hSV), 6’-exomethylene simvastatin (eSV), 3’,5’-dihydrodiol simvastatin (dSV), simvastatin beta-hydroxy acid (SVA), and combinations thereof. 
Lin teaches methods and controlled release compositions for treating degenerative cartilage in an individual (title & abstract; para [0002]). Lin teaches the composition to comprise a compound that increases bone morphogenic protein expression (para [0002], [0008]). Lin teaches a specific embodiment wherein the compound that increases bone morphogenic protein expression is a HMG-CoA reductase inhibitor statin (para [0006], [0010]), with simvastatin taught in another embodiment (para [0020], [0038]). Statins are HMG-CoA reductase inhibitors that increase BMP-2 mRNA in murine and human bone cells, and are also commonly used therapeutically to inhibit cholesterol biosynthesis (para [0006], [0077]). Derivatives of a statin are also taught (para [0037]). Lin teaches another embodiment wherein the controlled release composition is a hydrogel comprising a hydrophobic polymer and a hydrophilic polymer (para [0023]). Lin teaches the concentration of hydrophilic polymer in the composition to range from about 10-50%, and the concentration of hydrophobic polymer in the composition to range from about 40-90% (para [0045-0046]). Dispersion of an active agent in the composition is taught, as well as injectable dosage forms (para [0096], [0108], [0128], [0137]). Lin teaches a concentration of active in the hydrogel from about 1-50 mg/mL (para [0047], [0113]). The gel composition is taught to provide greater than 3 µM simvastatin for greater than 7 days (para [0114]). 
Lin doesn’t expressly teach or suggest an oxidative metabolite of simvastatin.
Yun teaches simvastatin is metabolized to at least four primary metabolites, in particular 6’-beta-hydroxy simvastatin, 6’-exomethylene simvastatin, 6’-hydroxymethyl simvastatin, and 3’-hydroxy simvastatin (para [0005]). Yun further teaches the metabolites, resulting from microsomal oxidation of simvastatin, are effective inhibitors of HMG-CoA reductase, and may contribute to the cholesterol lowering effect of simvastatin (para [0007]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have incorporated  6’-exomethylene simvastatin (eSV), and/or 3’-hydroxy simvastatin (hSV) into the controlled release hydrogel composition adapted for injectable delivery taught by Lin, in view of the combined teachings of the prior art. Lin teaches a controlled release hydrogel composition comprising an HMG-CoA reductase inhibitor statin for injectable delivery to injured or damaged cartilage, and that the statin compound, of which simvastatin or a derivative thereof is exemplified, increases BMP expression. Yun teaches oxidative metabolites of simvastatin to include 6’-beta-hydroxy simvastatin, 6’-exomethylene simvastatin, and 3’-hydroxy simvastatin, and that these metabolites are also effective inhibitors of HMG-CoA. Thus, one of ordinary skill in the art would have found it prima facie obvious to have incorporated  6’-exomethylene simvastatin, and/or 3’-hydroxy simvastatin into the controlled release hydrogel composition, since these compounds are taught to have activity as HMG-CoA reductase inhibitors, and Lin teaches a particular embodiment wherein the active agent is an HMG-CoA reductase inhibitor statin. One of ordinary skill in the art would have been motivated to have incorporated the oxidative metabolites of simvastatin into the controlled release composition of Lin, because Lin teaches the composition contained greater than 3 µM of simvastatin for greater than 7 days; thus, one of ordinary skill in the art would have envisioned the advantage of less frequent administration associated with the composition. Furthermore, one of ordinary skill in the art would have arrived at the claimed controlled release composition with a reasonable expectation of success, as Yun teaches the oxidative metabolites of simvastatin as HMG-CoA reductase inhibitors which are thought to contribute to the cholesterol lowering activity of simvastatin. 

Claim(s) 43-44 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montazerolghaem et. al., J. Biomedical Materials Res. A, vol. 102A, pp. 340-347, publ. online 5/14/2013 as applied to claim 42 above, and further in view of Lin, WO 2009092094 A2 (publ. 7/23/2009, cited in an IDS).
Montazerolghaem discloses a sustained release injectable composition comprising premixed calcium phosphate cement and simvastatin beta-hydroxy acid (SVA), which provided sustained release of SVA for over a week (title & abstract; p. 343, Fig. 1; p. 344, left col., 1st para under Discussion). Montazerolghaem further discloses SVA was incorporated in the composition as simvastatin is very hydrophobic and water insoluble, while SVA is more water soluble and the active form of the drug (p. 341, left col., 1st para under Materials & methods-right col., top para). The bone anabolic effect of simvastatin is taught to be attributed to SVA via upregulation of BMP-2 in osteoblasts (p. 346, left col. Para-right col., top para). 
Montazerolghaem doesn’t teach a controlled release hydrogel composition. 
Lin teaches methods and controlled release compositions for treating degenerative cartilage in an individual (title & abstract; para [0002]). Lin teaches the composition to comprise a compound that increases bone morphogenic protein expression (para [0002], [0008]). Lin teaches a specific embodiment wherein the compound that increases bone morphogenic protein expression is a HMG-CoA reductase inhibitor statin (para [0006], [0010]), with simvastatin taught in another embodiment (para [0020], [0038]). Statins are HMG-CoA reductase inhibitors that increase BMP-2 mRNA in murine and human bone cells, and are also commonly used therapeutically to inhibit cholesterol biosynthesis (para [0006], [0077]). Derivatives of a statin are also taught (para [0037]). Lin teaches another embodiment wherein the controlled release composition is a hydrogel comprising a hydrophobic polymer and a hydrophilic polymer (para [0023]). Lin teaches the concentration of hydrophilic polymer in the composition to range from about 10-50%, and the concentration of hydrophobic polymer in the composition to range from about 40-90% (para [0045-0046]). Dispersion of an active agent in the composition is taught, as well as injectable dosage forms (para [0096], [0108], [0128], [0137]). Lin teaches a concentration of active in the hydrogel from about 1-50 mg/mL (para [0047], [0113]). The gel composition is taught to provide greater than 3 µM simvastatin for greater than 7 days (para [0114]). The composition is taught to be suitable for periodic delivery, e.g., weekly, monthly, every few months, or yearly (para [0140]). Lin further teaches an embodiment wherein the hydrogel is capable of high drug loading and sustained drug release (para [0109]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have incorporated SVA into the controlled release hydrogel composition adapted for injectable delivery taught by Lin, in view of the combined teachings of the prior art. Lin teaches a controlled release hydrogel composition comprising an HMG-CoA reductase inhibitor statin for injectable delivery to injured or damaged cartilage, and that the statin compound, of which simvastatin or a derivative thereof is exemplified, increases BMP expression. Montazerolghaem further discloses simvastatin is very hydrophobic and water insoluble, while SVA is more water soluble and the active form of the drug, and the bone anabolic effect of simvastatin is taught to be attributed to SVA via upregulation of BMP-2 in osteoblasts. Thus, one of ordinary skill in the art would have found it prima facie obvious to have incorporated SVA into the controlled release hydrogel composition, since this compound is taught to be the active form of simvastatin and to upregulate BMP-2 expression, and Lin teaches incorporating an active agent that increases BMP expression. One of ordinary skill in the art would have been motivated to have incorporated SVA into the controlled release composition of Lin, because Lin teaches the composition to be capable of high drug loading and sustained drug release; thus, one of ordinary skill in the art would have envisioned these advantages associated with the composition for incorporating SVA as an active agent. Furthermore, one of ordinary skill in the art would have arrived at the claimed controlled release composition with a reasonable expectation of success, because Lin teaches the controlled release composition comprises an agent that upregulates BMP expression, and SVA is taught to have such activity. 

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see for example p. 24 of the specification, line 16. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Information Disclosure Statements
The IDS filed on 11/22/19; 2/3/21; 8/2/21; 5/25/22; and 6/6/22 have been considered. 


Conclusion
Claims 42-49 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627